                                                                              FILED IN THE
 1                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 2                                                                   Sep 30, 2019
 3                                                                       SEAN F. MCAVOY, CLERK


 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF WASHINGTON
 9
10 U.S. BANK NATIONAL
   ASSOCIATION, a national banking
11 association,                                    NO. 2:16-cv-00165-SAB
12         Plaintiff,
13         v.
14                                                 ORDER DISMISSING CASE

15 GOLD DIGGER APPLES, INC., a
   Washington corporation; KERNAN
16 ORCHARDS, Inc., a Washington
17 corporation, CARBON CYCLE CRUSH
   LLC, a Washington limited liability
18 company; OROVILLE REMAN &
19 RELOAD, INC., a Washington
   corporation; and JOHN DOE,
20
         Defendants.
21
22
           On September 24, 2019, the Court ordered Plaintiff to show cause why the
23
     above-captioned matter should not be dismissed for failure to prosecute. ECF No.
24
     15. Plaintiff responded by informing the Court that this matter has been resolved
25
     and, therefore, requests the Court to dismiss this action. ECF No. 16.
26
     //
27
     //
28


     ORDER DISMISSING CASE Ԅ 1
 1              Accordingly, IT IS HEREBY ORDERED:
 2       1. The above-captioned matter is DISMISSED.
 3       2. Any pending motions are dismissed as moot.
 4       3. The trial date and any remaining pretrial deadlines are stricken.
 5       IT IS SO ORDERED. The District Court Executive is hereby directed to
 6 file this Order and provide copies to counsel and CLOSE this file.
 7       DATED this 30th day of September 2019.
 8
 9
10
11
12
13                         Stanley A. Bastian
14
                       United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER DISMISSING CASE Ԅ 2
